Citation Nr: 1415942	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-11 804A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a left hip disability.  

4. Entitlement to service connection for second degree burns of the second and third finger of the left hand and the thumbs. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA).  Specifically, on appeal are January 2010 and March 2010 rating decisions of the Regional Office (RO) in St. Paul, Minnesota; October 2010 and July 2010 rating decisions of the RO in Fargo, North Dakota; and a January 2012 rating decision of the RO in Sioux Falls, South Dakota.  (By an April 2012 statement, the Veteran withdrew his appeal of a claim of service connection for hearing loss.)

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of that hearing is associated with the Veteran's virtual (Virtual VA) file.  

The Board has expanded the psychiatric issue on appeal to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (although a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).


(The issues of entitlement to service connection for an acquired psychiatric disability and a left hip disability and the claim of entitlement to a TDIU are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1. The Veteran has bilateral recurrent tinnitus that is likely related to military service.

2. The Veteran has second degree burns of the second and third finger of the left hand and of both thumbs that are likely attributable to his service-connected right knee disability.


CONCLUSIONS OF LAW

1. The Veteran has tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2. The Veteran has second degree burns of the second and third finger of the left hand and of both thumbs that are attributable to his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

The Veteran contends that his current tinnitus is related to acoustic trauma he experienced while on active duty. 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is competent to provide a lay diagnosis of his tinnitus as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the Veteran's report of ringing in his ears is sufficient to establish that he suffers from tinnitus.  See October 2009 VA Examination Report.  

Further, the Veteran's military occupational specialty (MOS) in service was as a chaparral crewmember.  See DD-214.  An in-service reference audiogram states that the Veteran was routinely exposed to hazardous noise.  See October 1987 Reference Audiogram.  Thus, in this instance, the Board concedes that the Veteran was exposed to noise during service.  The remaining question, therefore, is whether tinnitus had its onset during service or is otherwise traceable to the in-service noise exposure.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded a VA examination with respect to his tinnitus claim in October 2009.  The examiner noted that the Veteran asserted that tinnitus had its onset in service, sometime in 1989 or 1990.  The examiner also noted that the Veteran was seen in service in October 1990 following a cerumen inspection and the Veteran denied tinnitus.  Given that, the examiner explained that she could not provide an opinion as to the etiology of tinnitus without resorting to mere speculation.  

The Veteran has explained that no one told him what the word "tinnitus" meant.  See April 2012 Informal Conference Report.  The Board finds the Veteran's report that he did not know the meaning of the word "tinnitus" credible.  Further, the Veteran has consistently reported the onset of his tinnitus as being between 1989 and 1990.  See May 2011 VA Form 9; April 2012 Informal Hearing Conference; Hearing Transcript at pg. 4.  Thus, the Board does not find the Veteran's in-service denial of tinnitus as contradicting his current reports of the onset of tinnitus.  

His consistent statements regarding the onset of his tinnitus, absent contradictory evidence of record, is sufficient to establish an in-service onset and to establish that the Veteran has had ringing in his ears since service.  The Board finds the lay evidence of record of in-service tinnitus and chronicity of the disability since then is both competent and credible.

For the reasons discussed above, the Board finds the evidence is at least in equipoise regarding the in-service incurrence of the Veteran's current tinnitus. Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  

Second Degree Burns

The Veteran asserts that in 2010 his service-connected right knee disability caused him to fall while carrying a roaster full of hot water, causing second degree burns to his thumbs and second and third fingers of the left hand.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b). With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this instance, the medical evidence of record shows that the Veteran has suffered a burn disability to his hands.  Specifically, an emergency room record specifies first and second degree burns to the Veteran's left and right hands.  See June 2010 Private Treatment Record.  Having determined that the Veteran does, in fact, have a burn injury to his hands, the remaining question for secondary service connection is whether those burns were caused by his service-connected right knee disability.

The Veteran is service connected for right knee disability.  The Veteran has asserted that his right knee "gave out" and caused him to stumble while holding a roaster full of boiling water, which splashed onto his hands.  See July 2010 Claim; April 2012 Informal Conference Report; Hearing Transcript at pg. 6.  The Veteran is competent to say that his right knee gave out, causing him to lose hold of the roaster full of boiling water.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Further, given the consistency with which the Veteran has explained the event, the Board finds the Veteran's history of events credible.  The Veteran's wife even explained that the Veteran explained that his right knee "gave out" to the doctors in the emergency room when he sought treatment immediately following the incident.  See October 2011 Letter of the Veteran's Spouse.  

As stated above, the Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert, 1 Vet. App. 49.

In this instance, Board finds that that evidence is in favor of a finding that his burned hands are the result of his service-connected right knee disability.  In this regard, the Veteran has consistently recounted the facts surrounding the incident when his hands were burned.  Additionally, the Veteran's wife, while not present at the time of the accident, credibly explained that the Veteran told the emergency room doctors that his right knee gave out, causing him to stumble while holding the roaster full of boiling water and the water and steam caused the burns to the Veteran's fingers and thumbs.  There is no evidence contradicting the Veteran's account of what happened.  As such, the Board finds that the evidence of record is sufficient to substantiate a claim for secondary service connection.  


ORDER

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for second degree burns of both thumbs and the second and third fingers of the left hand as secondary to service-connected disability is granted.


REMAND

The Board notes that the Veteran has claimed service in the Southwest Asia theater during the Persian Gulf War.  See Hearing Transcript at pg. 9.  The Veteran's Form DD-214 does not specify that he served in Southwest Asia during the Persian Gulf War.  Moreover, the Veteran has asserted that he served in the Persian Gulf War until 1994.  See May 2011 VA Form 9.  His DD-214, however, shows active duty service until 1991.  A review of the Veteran's service treatment records does not reveal service in Southwest Asia.  Likewise, an August 2011 request for information to the Personnel Information Exchange System (PIES) resulted in a response that there was no evidence in the Veteran's file to substantiate any service in Southwest Asia.  The Veteran's personnel records, however, have not been obtained.  Because of the Veteran's allegations, the personnel records are relevant to his claim and should be obtained and associated with the claims file.  (Those records may show service in Southwest Asia.)

With respect to the Veteran's claim of service connection for an acquired psychiatric disability, a VA examination is required.  VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the appellant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c) (4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c) (4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

Here, the Veteran has been diagnosed with both PTSD and depressive disorder.  See December 2009 VA Treatment Record.  The Veteran testified that Dr. Thomas Moore explained to the Veteran that his depressive disorder was due to his service-connected disabilities.  Hearing Transcript at pg. 11.  There is no evidence, other than the Veteran's assertions, of this opinion within the Veteran's claims file.  Nonetheless, the Veteran is competent to relay a doctor's diagnosis or statement of etiology.  Given this competent assertion, the Board believes the low threshold necessary for the Veteran to be afforded an examination has been met.  See McLendon, 20 Vet. App. 79.  

On remand, the RO should ensure that all treatment records from Dr. Thomas Moore are obtained and associated with the Veteran's claims file as those records may be highly relevant to his claim of service connection for an acquired psychiatric disability.

With respect to the Veteran's claim for service connection for a left hip disability, the examination afforded to the Veteran in June 2010 is inadequate.  There, the Veteran was examined and diagnosed with trochanteric bursitis, sacroiliitis, and sciatica.  The examiner concluded:

The left hip is less likely has [sic] not caused by or the result of the right knee problem secondary to not significant amount of time span between the right knee pain starting in the left hip starting.  Also, there is [sic] no arthritic changes in the left hip.

The above opinion and rationale are unclear.  Further, secondary service connection may be established for a non-service-connected disability that is aggravated by a service-connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).   Because no opinion has been provided as to whether the Veteran's left hip disability has been aggravated by his service-connected right knee disability, the Board is unable to determine whether secondary service connection is warranted.  Thus, an addendum opinion addressing whether the Veteran's left hip disability has been caused by or aggravated by a service-connected disability is first necessary.  A complete rationale for all opinions must be provided.

Further, with regard to the Veteran's left hip disability, VA treatment records may be outstanding.  At his hearing before the undersigned, the Veteran explained that a doctor at the Fargo VA Medical Center (VAMC) told the Veteran that his service-connected right knee disability caused or aggravated his left hip disability.  See Hearing Transcript at pg. 5.  The Veteran also stated this at an April 2012 informal conference before a Decision Review Officer (DRO).  There, the Veteran asserted that Dr. Hartz told the Veteran that his left hip disability was secondary to his service-connected right knee disability.  On remand, all outstanding records from the Fargo VAMC and Dr. Hartz must be obtained.

Finally, the extent to which all of the Veteran's disabilities impair his ability to maintain or continue substantially gainful employment is not known.  A determination as to entitlement requires VA to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  In this instance, no examination has considered the effect of all the Veteran's service-connected disabilities on his ability to obtain and continue substantially gainful employment.

The Board does acknowledge a letter from Dr. Hartz that states the Veteran is disabled due to his "back/knee from any duties for which he has experience or training for the foreseeable future."  September 2011 Letter of Dr. Hartz.  However, the Veteran is not service connected for any back disability.  The Board also acknowledges that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  However, the documents relating to the award of those benefits show that the determination by SSA was based on disabilities for which service connection is not currently in effect, like psychiatric disabilities.  As such, an examination detailing the occupational effects of all the Veteran's service-connected disabilities should be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Contact NPRC or any other service department agency necessary to obtain the complete service personnel file of the Veteran.  A negative response should be requested if the records are not available.  The Veteran should be advised in writing of the status of all requests for the personnel records.

Action should also be taken to verify any military service the Veteran may have performed after December 1991.

2. The agency of original jurisdiction (AOJ)  should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims remaining on appeal.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

The AOJ should specifically attempt to obtain outstanding treatment records from Dr. T. Moore and Dr. Hartz, and the Fargo VAMC.

The Veteran should be given opportunity to obtain a written statement from Dr. Hartz regarding the putative opinion linking left hip disability to already service-connected disability.

3. Schedule the Veteran for a VA psychiatric examination.   The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA), including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

For each current psychiatric disability identified, the examiner should answer the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the psychiatric disability had its onset in service, was manifested in the year immediately following service (in the case of any psychosis), is related to in-service stressors and/or psychiatric symptoms in service, or is otherwise related to a disease or injury in service?

b. Is it at least as likely as not (50 percent or greater probability) that a psychiatric disability was caused (in whole or in part) by a service-connected disability?

c. Is it at least as likely as not (50 percent probability or more) that a psychiatric disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

d. If the Veteran meets the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed (including PTSD and depressive disorder), and all of the Veteran's reported stressors (including marking vehicles with the number of dead bodies inside during the Persian Gulf War).

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report psychiatric stressors in service, psychiatric problems in service and in the years since that time, his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions. (The absence of evidence of a particular stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for negative opinion.)  The medical reasons for accepting or rejecting the Veteran's statements regarding any in-service stressor, the onset of symptoms, and/or continuity of symptoms since service should be set forth in detail.

If the examiner finds that the problems shown during the current claim period have not been correctly diagnosed, the reasons for such a conclusion should be set forth in detail.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Return the claims folder, including a copy of this remand, to the examiner who conducted the June 2010 VA examination.  After a review of the claims folder, the examiner should provide opinions as to the following:

a. Is it at least as likely as not (50 percent probability or more) that a service-connected disability, including the right knee (in whole or part) caused any diagnosed left hip disability?

b. Is it at least as likely as not (50 percent probability or more) that a left hip disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, including the right knee disability?

If the examiner who provided the June 2010 examination is no longer available, the claims folder must be made available to another medical professional, and this professional should attempt to provide the requested opinion.  Another examination should be scheduled if deemed necessary by the examiner. 

A complete rationale for all opinions should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

5. Thereafter, schedule the Veteran for an examination to be conducted with regard to the issue of entitlement to TDIU.  The examiner should review the Veteran's claims folder, including a copy of this remand.

The examiner should elicit a detailed history regarding the Veteran's employment and educational and vocational attainment.  After examining the Veteran, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities of left knee strain (evaluated as 10 percent disabling), right forearm incision and drainage (evaluated as 0 percent disabling), right knee disability (evaluated as 40 percent disabling), trochanteric bursitis of the right hip (rated as 20 percent disabling), tinnitus, and second degree burns to the thumbs and second and third fingers of the left hand combine to preclude the Veteran from obtaining and maintaining substantially gainful employment given the Veteran's education level and occupational training and experience.

A complete explanation for the reasons for all opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth in detail and explained in the context of the record. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6. The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

7. Thereafter, the AOJ should readjudicate the claims remaining on appeal.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


